Citation Nr: 1513132	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable rating for allergic rhinitis with sinusitis.  

2.  Entitlement to an initial rating in excess of 50 percent prior to March 11, 2011 and in excess of 70 percent since March 11, 2011 for major depression with associated anxiety and insomnia.  

3.  Entitlement to an initial rating in excess of 10 percent prior to August 9, 2010 and in excess of 40 percent since August 9, 2010 for lumbar spine fusion/fixation.  

4.  Entitlement to service connection for bowel impairment, to include as secondary to service-connected lumbar spine fusion/fixation.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar spine fusion/fixation.  



REPRESENTATION

Appellant represented by:	Ariel E. Solomon, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1998, from October 2001 to January 2003, from January 2004 to May 2004, from January 2006 to March 2006, and from November 2006 to January 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his May 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the Board's central office.  A hearing was scheduled for October 2014, which the Veteran's attorney asked be postponed.  A subsequent hearing was scheduled for December 2014, but the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In statements dated February 2012 and August 2013, the Veteran expressed that he was entitled to an increased rating for peripheral neuropathy and trouble urinating, which were service-connected as secondary to his lumbar disability.  Additionally, the Veteran claimed he was entitled to equitable relief due to his missing out on benefits as a result of a mistake by the regional office.  These issues, while raised by the record have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

With respect to the Veteran's claims for higher initial ratings for his depression, back and allergic rhinitis with sinusitis, the Board notes that the most recent VA examinations with respect to these issues were in March 2011, over four years ago.  Since that time, the evidence of record indicates a worsening of the Veteran's psychiatric condition.  In this regard a February 2012 letter from Dr. Simon noted that the Veteran's psychiatric conditions were poorly managed over the past year in spite of significant psychiatric intervention and a large variety of medications.  Furthermore, the Veteran noted in a February 2013 statement that he had experienced a decline in range of motion of his back.  The Board notes that the Veteran was scheduled for VA examinations with respect to these issues in December 2012; however, he was unable to report due to illness.  As such, the Board finds that the Veteran should be scheduled for new VA examinations with respect to his depression, back and allergic rhinitis with sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

With respect to the Veteran's claims for service connection for bowel impairment and erectile dysfunction, the Board notes that the Veteran has claimed that these conditions are secondary to his service-connected lumbar spine disability.  As such, the Board finds that these claims are inextricably intertwined with the remanded claim for an increased rating for his lumbar spine disability, as the VA examiner's findings with respect to the lumbar spine impact the decision on manifestations of such.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, the Board finds that after the Veteran undergoes examination with respect to his lumbar spine disability, he should then be scheduled for VA examinations for his bowel impairment and erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Ask the Veteran to identify any outstanding treatment records associated with his lumbar spine, depression, allergic rhinitis with sinusitis, bowel impairment and erectile dysfunction and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his allergic rhinitis with sinusitis.  The examiner should identify and completely describe all current symptomatology, and all indicated tests should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should render all findings necessary for evaluation of the Veteran's allegoric rhinitis and sinusitis, to include the presence of polyps, degree of obstruction of both sides of his nasal passage, the nature and frequency of incapacitating and non-incapacitating episodes, medications, and symptoms such as headaches, pain and purulent discharge or crusting.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his service-connected psychiatric disability.  

The examiner should identify and completely describe all current symptomatology, and all indicated tests should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should describe the impact of the Veteran's current symptomatology on his occupational and social functioning.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The examiner should identify and completely describe all current symptomatology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on any functional limitations associated with the Veteran's lumbar spine disability.  

The examiner should specifically indicate whether the Veteran's lumbar spine disability results in any neurologic impairment and comment on the severity of such impairment.  

The examiner should also indicate whether the Veteran's  lumbar spine disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.  

All opinions expressed should be supported by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

6.  After the Veteran's lumbar spine examination has been conducted, afford the Veteran a VA examination to determine the nature and etiology of his bowel impairment.  The examiner must interview the Veteran as to the history of his bowel impairment and onset of symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

(A)  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bowel impairment was incurred in or is related to the Veteran's military service, to include chronic diarrhea and irritable bowel syndrome noted in service.  

(B)  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bowel impairment was caused by the Veteran's service-connected lumbar spine disability.  

(C)  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bowel impairment was made permanently worse beyond normal progression (aggravated) by his service-connected lumbar spine disability.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

7.  After the Veteran's lumbar spine examination has been conducted, afford the Veteran a VA examination to determine the nature and etiology of his erectile dysfunction.  The examiner must interview the Veteran as to the history of his erectile dysfunction and onset of symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

(A)  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was incurred in or is related to the Veteran's military service, to include changes in orgasm and ejaculation as well as testicular pain noted in service.  

(B)  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current erectile dysfunction was caused by the Veteran's service-connected lumbar spine disability.  

(C)  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was made permanently worse beyond normal progression (aggravated) by his service-connected lumbar spine disability.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

8.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







